UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange in which registered Common Stock, par value $1 per share New York Stock Exchange 7.55% Depositary Shares New York Stock Exchange 5.00% Corporate Units New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes P No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerPAccelerated filerNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoP The number of shares of the registrant's Common Stock outstanding on November 2, 2007 was 120,032,605. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-Q September 30, 2007 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations 2-3 Condensed consolidated balance sheet 4-5 Condensed consolidated statement of cash flows 6 Condensed consolidated statement of stockholders’ equity and comprehensive income 7 Notes to condensed consolidated financial statements. 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 37 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 50 ITEM 4. Controls and Procedures. 50 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 52 ITEM 1A. Risk Factors. 52 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 52 ITEM 3.Defaults Upon Senior Securities. 52 ITEM 4.Submission of Matters to a Vote of Security Holders. 52 ITEM 5.Other Information. 52 ITEM 6.Exhibits. 53 SIGNATURES 57 1 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three months ended September 30, 2007 2006 (In thousands, except per share amounts) Operating revenues (Note 15) $ 525,473 $ 564,418 Operating expenses: Cost of gas and other energy 261,324 338,730 Operating, maintenance and general 108,478 102,775 Depreciation and amortization 44,900 40,279 Revenue-related taxes 3,804 3,191 Taxes, other than on income and revenues 9,987 9,482 Total operating expenses 428,493 494,457 Operating income 96,980 69,961 Other income (expenses): Interest expense (50,703 ) (56,929 ) Earnings from unconsolidated investments 24,820 19,257 Other, net (1,961 ) (810 ) Total other income (expenses), net (27,844 ) (38,482 ) Earnings from continuing operations before income taxes 69,136 31,479 Federal and state income tax expense (Note 12) 23,853 19,650 Earnings from continuing operations 45,283 11,829 Discontinued operations (Note 16): Losses from discontinued operations before income taxes - (27,438 ) Federal and state income tax expense (Note 12) - 147,035 Loss from discontinued operations - (174,473 ) Net earnings (loss) 45,283 (162,644 ) Preferred stock dividends (4,342 ) (4,341 ) Net earnings (loss) available for common stockholders $ 40,941 $ (166,985 ) Net earnings available for common stockholders from continuing operations per share: Basic $ 0.34 $ 0.06 Diluted 0.34 0.06 Net earnings (loss) available for common stockholders per share: Basic $ 0.34 $ (1.44 ) Diluted 0.34 (1.42 ) Dividends declared on common stock per share 0.10 0.10 Weighted average shares outstanding(Note 5): Basic 120,018 115,801 Diluted 120,759 117,786 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Nine months ended September 30, 2007 2006 (In thousands, except per share amounts) Operating revenues (Note 15) $ 1,893,754 $ 1,663,939 Operating expenses: Cost of gas and other energy 1,069,035 975,629 Operating, maintenance and general 318,982 279,910 Depreciation and amortization 132,030 109,800 Revenue-related taxes 26,498 23,564 Taxes, other than on income and revenues 33,235 32,436 Total operating expenses 1,579,780 1,421,339 Operating income 313,974 242,600 Other income (expenses): Interest expense (154,034 ) (162,128 ) Earnings from unconsolidated investments 81,986 46,656 Other, net 1,800 37,833 Total other income (expenses), net (70,248 ) (77,639 ) Earnings from continuing operations before income taxes 243,726 164,961 Federal and state income tax expense(Note 12) 68,747 63,392 Earnings from continuing operations 174,979 101,569 Discontinued operations (Note 16): Earnings from discontinued operations before income taxes - 6,111 Federal and state income tax expense(Note 12) - 158,642 Loss from discontinued operations - (152,531 ) Net earnings (loss) 174,979 (50,962 ) Preferred stock dividends (13,024 ) (13,023 ) Net earnings (loss) available for common stockholders $ 161,955 $ (63,985 ) Net earnings available for common stockholders from continuing operations per share: Basic $ 1.35 $ 0.78 Diluted 1.34 0.76 Net earnings (loss) available for common stockholders per share: Basic $ 1.35 $ (0.57 ) Diluted 1.34 (0.55 ) Dividends declared on common stock per share 0.30 0.30 Weighted average shares outstanding(Note 5): Basic 119,894 113,150 Diluted 120,622 116,139 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS September 30, December 31, 2007 2006 (In thousands) Current assets: Cash and cash equivalents $ 19,739 $ 5,751 Accounts receivable, net of allowances of $3,822 and $4,830, respectively 212,906 298,231 Accounts receivable – affiliates 11,174 3,546 Inventories(Note 4) 278,559 241,137 Deferred gas purchase costs 28,193 - Gas imbalances - receivable 80,890 69,877 Prepayments and other assets 30,894 72,317 Total current assets 662,355 690,859 Property, plant and equipment: Plant in service 5,171,233 5,025,631 Construction work in progress 465,556 178,935 5,636,789 5,204,566 Less accumulated depreciation and amortization (741,281 ) (620,139 ) Net property, plant and equipment 4,895,508 4,584,427 Deferred charges: Regulatory assets(Note 6) 66,151 65,865 Deferred charges 62,213 61,602 Total deferred charges 128,364 127,467 Unconsolidated investments(Note 7) 1,243,548 1,254,749 Goodwill 89,227 89,227 Other 29,736 36,061 Total assets $ 7,048,738 $ 6,782,790 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) STOCKHOLDERS' EQUITY AND LIABILITIES September 30, December 31, 2007 2006 (In thousands) Stockholders’ equity: Common stock, $1 par value; 200,000 shares authorized; 121,090 shares issued at September 30, 2007 $ 121,090 $ 120,718 Preferred stock, no par value; 6,000 shares authorized; 920 shares issued at September 30, 2007 230,000 230,000 Premium on capital stock 1,783,005 1,775,763 Less treasury stock: 1,063 and 1,059 shares, respectively, at cost (27,839 ) (27,708 ) Less common stock held in trust: 779 and 863 shares, respectively (14,955 ) (14,628 ) Deferred compensation plans 15,018 14,691 Accumulated other comprehensive loss (Note 3) (8,596 ) (901 ) Retained earnings (deficit) 78,459 (47,527 ) Total stockholders' equity 2,176,182 2,050,408 Long-term debt obligations(Note 10) 2,571,447 2,689,656 Total capitalization 4,747,629 4,740,064 Current liabilities: Long-term debt and capital lease obligation due within one year(Note 10) 540,117 461,011 Notes payable(Note 10) 230,000 100,000 Accounts payable and accrued liabilities 169,909 300,762 Federal, state and local taxes payable 36,496 30,828 Accrued interest 42,224 46,342 Customer deposits 16,571 14,670 Deferred gas purchases 1,865 15,551 Gas imbalances - payable 213,142 146,995 Other 179,878 84,665 Total current liabilities 1,430,202 1,200,824 Deferred credits 212,253 224,725 Accumulated deferred income taxes 658,654 617,177 Commitments and contingencies(Note 14) Total stockholders' equity and liabilities $ 7,048,738 $ 6,782,790 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 (In thousands) Cash flows provided by (used in) operating activities: Net earnings (loss) $ 174,979 $ (50,962 ) Adjustments to reconcile net earnings to net cash flows provided by operating activities: Depreciation and amortization 132,030 111,839 Amortization of debt expense 556 10,467 Deferred income taxes 50,808 183,024 Loss on disposition of operations - 48,591 Provision for bad debts 13,574 23,137 Impairment of assets - 25,940 Loss (gain) on derivatives 1,227 (41,846 ) Earnings from unconsolidated investments, net of cash distributions 11,889 (46,656 ) Other 1,675 (553 ) Changes in operating assets and liabilities, net of acquisitions 1,982 65,748 Net cash flows provided by operating activities 388,720 328,729 Cash flows provided by (used in) investing activities: Additions to property, plant and equipment (382,123 ) (232,046 ) Acquisitions of operations, net of cash received - (1,537,627 ) Return of investment in Citrus (Note 7) 9,674 - Dispositions of operations, net (49,304 ) 1,076,738 Other 3,501 4,640 Net cash flows used in investing activities (418,252 ) (688,295 ) Cash flows provided by (used in) financing activities: Decrease in book overdraft (2,139 ) (24,623 ) Issuance costs of debt (2,418 ) (9,195 ) Issuance of common stock - 125,000 Issuance of long-term debt 455,000 - Dividends paid on common stock (35,933 ) (22,371 ) Dividends paid on preferred stock (13,024 ) (8,682 ) Repayment of debt obligation (493,316 ) (1,090,000 ) Issuance of bridge loan - 1,600,000 Net change in revolving credit facilities 130,000 (225,000 ) Proceeds from exercise of stock options 3,592 8,487 Tax benefit on stock option exercises 1,758 1,773 Other - (5,770 ) Net cash flows provided by financing activities 43,520 349,619 Change in cash and cash equivalents 13,988 (9,947 ) Cash and cash equivalents at beginning of period 5,751 16,938 Cash and cash equivalents at end of period $ 19,739 $ 6,991 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Preferred Premium Common Deferred Accumulated Total Stock, Stock, on Treasury Stock Compen- Other Retained Stock- $1 Par No Par Capital Stock, Held sation Comprehensive Earnings holders' Value Value Stock at cost In Trust Plans Income (Loss) (Deficit) Equity (In thousands) Balance December 31, 2006 $ 120,718 $ 230,000 $ 1,775,763 $ (27,708 ) $ (14,628 ) $ 14,691 $ (901 ) $ (47,527 ) $ 2,050,408 Comprehensive income (loss): Net earnings - 174,979 174,979 Unrealized loss on hedging - activities, net of tax - (4,249 ) - (4,249 ) Change in fair value of hedging - derivatives, net of tax - (3,288 ) - (3,288 ) Recognized actuarial gain (loss) and prior service credit (cost), net of tax - (158 ) - (158 ) Comprehensive income 167,284 Preferred stock dividends - (13,024 ) (13,024 ) Cash dividends declared - (35,969 ) (35,969 ) Share-based compensation - - 2,263 - 2,263 Restricted stock issuances 107 - (107 ) (131 ) - (131 ) Exercise of stock options 265 - 5,086 - 5,351 Contributions to Trust - (639 ) 639 - - - Disbursements from Trust - 312 (312 ) - - - Balance September 30, 2007 $ 121,090 $ 230,000 $ 1,783,005 $ (27,839 ) $ (14,955 ) $ 15,018 $ (8,596 ) $ 78,459 $ 2,176,182 The Company’s common stock is $1 par value.Therefore, the change in
